DETAILED ACTION
Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 12, 2019 and July 28, 2020 are being considered by the examiner.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The present claims are allowable over the closest references: Ogasawara’602 et al. (U.S. Patent Application Publication 2017/0327602 A1 or U.S. Patent 10,457,754), Ogasawara’753 et al. (U.S. Patent Application Publication 2014/0323753 A1 or U.S. Patent 9,199,902), Ito et al. (U.S. Patent 5,348,998), Masatoshi et al. (JP 2013-170211 A), Deng et al. (CN 105669914 A), and Zhu (CN 102702891 A).  
Ogasawara’602 discloses an aqueous resin dispersion, obtained by subjecting a polymerizable compound (C) comprising a compound (C1) having a carbon-carbon unsaturated bond to an emulsion polymerization in the presence of a surfactant (A) represented by a general formula (I) shown below and a surfactant (B) free from a radical-polymerizable substituent:

    PNG
    media_image1.png
    694
    668
    media_image1.png
    Greyscale

	wherein in the general formula (I), R0 represents an alkyl group having a carbon number of from 1 to 4, le represents at least one group selected from substituents represented by structural formulae described above, in these structural formulae, R2 represents a hydrogen atom or a methyl group, D represents a substituent represented 2)a—SO3M, --(CH2)b--COOM, --PO3M2, --P(Z)O2M, and --CO—CH2--CH(SO3M)-COOM, in these structural formulae, a and b each represents a number of from 0 to 4, Z represents a residue in which X is eliminated from the general formula (I), and M each represents a hydrogen atom, an alkali metal atom, an alkaline earth metal atom, an alkyl ammonium, an alkanol ammonium, or an ammonium, which is for use in a coating material (claims 1-9).
	Ogasawara’753 discloses an emulsifier for emulsion polymerization, comprising a compound represented by the following general formula (I):

    PNG
    media_image2.png
    282
    640
    media_image2.png
    Greyscale

	
0 represents an alkyl group having 1 to 4 carbon atoms, R1 represents one or two types of groups selected from the groups shown below, wherein R2 represents hydrogen or a methyl group:

    PNG
    media_image3.png
    373
    611
    media_image3.png
    Greyscale


D represents a polymerizable unsaturated group represented by the chemical formula D-1 or D-2 shown below, wherein R3 represents a hydrogen atom or a methyl group:

    PNG
    media_image4.png
    323
    626
    media_image4.png
    Greyscale

m1 represents a number of 1 to 2, m2 represents a number of 1 to 3, m3 represents a number of 0 or 1, 
A represents an alkylene group or a substituted alkylene group having 2 to 4 carbon atoms, n represents an average addition mole number of alkylene oxide and represents a number in the range of 0 to 1,000, 
X represents a hydrogen atom or an anionic hydrophilic group selected from --(CH2)a—SO3M, --(CH2)--COOM, --PO3M3, --P(Z)O2M, and --CO—CH2--CH(SO3M)-COOM, wherein a and b each represent a number of 0 to 4, Z represents a residue obtained by removing X from the general formula (I), and each M represents a hydrogen atom, an alkali metal atom, an alkaline earth metal atom, an ammonium residue, or an alkanolamine residue, wherein in the general formula (I), X represents a hydrogen atom or SO3M, wherein M represents a hydrogen atom, an alkali metal atom, an alkaline earth metal atom, an ammonium residue, or an alkanolamine residue, and A represents an alkylene group having 2 carbon atoms (claim 1 and 3).

Ito discloses a coating composition comprising 
   (A) a film-forming binder resin, 
   (B) a volatile organic liquid diluent in an amount sufficient for dissolving the film-forming binder resin (A) and 
   (C) fine particles of a polymer which does not dissolve in a solution of the binder resin (A) in the diluent (B) but are dispersed stably in said solution the amount of said fine polymer particles (C) being 0.1 to 30 parts by weight per 100 parts by weight of said binder resin (A), and 
   the fine polymer particles (C) being fine particles of gelled polymer obtained by emulsion polymerization of 
   (a) a polymerization monomer having at least two radical-polymerizable unsaturated groups in the molecule, and 
   (b) a radical polymerizable unsaturated monomer other than the monomer (a), 
   in the presence of a reactive emulsifier having an allyl group in the molecule, in which said polymerizable monomer (a) is at least one monomer selected from the group consisting of polymerizable unsaturated monocarboxylic acid esters of polyhydric alcohols, polymerizable unsaturated alcohol esters of polybasic acids, and aromatic compounds having at least two vinyl groups, and in which the unsaturated monomer (b) is at least one monomer selected from the group consisting of carboxyl-containing monomer, hydroxyl-containing monomer, nitrogen-containing alkyl (mth)acrylate, polymerizable amide monomers, polymerizable nitrile monomers, alkyl (meth)acrylate, polymerizable glycidyl compounds, vinyl aromatic compound, alpha-olefins, vinyl esters, 
Masatoshi discloses a polymer emulsion, which is prepared by the following step 1 - step 3.
Step 1: an ethylenically unsaturated monomer mixture (al) is emulsified and polymerized; step 2: a monomer mixture (a2) containing an acid group-containing ethylenically unsaturated monomer is added to the polymer dispersion liquid obtained in the step 1, and emulsified and polymerized; step 3: the polymer dispersion liquid obtained in the step 2 is neutralized by holding the liquid. Said ethylenically unsaturated monomer mixture includes SR-1025, styrene, methyl methacrylate, t-butyl methacrylate (abstract; claim 1; example 1).
Deng discloses an acrylic polymer emulsion having excellent freeze-thaw stability, which involves polymerizing raw material composition containing unsaturated carboxylic acid monomer, polymerizable bisamide surfactant, non-polymerizable surfactant, initiator and deionized water (abstract; working Example 1).
Zhu discloses an interior wall paint composition, which comprises film-forming material, freeze thawing stabilizer, color filler, coating auxiliary agent, bamboo charcoal and water. Said film-forming substance is acrylic acid copolymer emulsion stable complex. Said freeze thawing stabilizer is long chain ethylene oxide block fatty alcohol-polyoxyethylene ether (abstract; examples 1-6).
However Ogasawara’602 et al., Ogasawara’753 et al., Ito et al., Masatoshi et al., Deng et al., and Zhu do not disclose or fairly suggest the claimed An aqueous coating composition having a VOC content of 5 g/L or less, comprising

a polyoxypropylene polyol having a number average molecular weight of from 350 to 1,900, as per instant claim 1.
6.	As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Ogasawara’602 et al., Ogasawara’753 et al., Ito et al., Masatoshi et al., Deng et al., and Zhu to render the present invention anticipated or obvious to one of ordinary skill in the art.
7.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reason for Allowance”.	 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								
/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762